ACCEPTED
                                                                                          12-12-00357-CV
                                                                              TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                    2/18/2015 11:30:34 AM
                                                                                             CATHY LUSK
                                                                                                   CLERK

                                    No. 12-12-00357-CV
                   ___________________________________________________
                                                                        FILED IN
                                                       12th COURT OF APPEALS
                        IN THE TWELFTH DISTRICT OF TEXAS
                                                                    TYLER, TEXAS
                                                               2/18/2015 11:30:34 AM
                                       Tyler, Texas
                                                                    CATHY S. LUSK
                   ___________________________________________________ Clerk

                   ETMC FIRST PHYSICIANS AND KRISTIN AULT, D.O.

                                          Appellants,

                                                v.

                                MELISSA VAN NESS, ET AL

                                        Appellees.
                   ___________________________________________________

                             Appeal from Cause No. 2011-12-0993,
                         nd
                        2 Judicial District Court, Cherokee County, Texas
                          Honorable Dwight L. Phifer, Presiding Judge
                   ___________________________________________________

               APPELLANTS’ NOTICE OF CHANGE OF ADDRESS OF ATTORNEY

TO THE HONORABLE TYLER COURT OF APPEALS:

       Please take notice of the change of address, effective February 15, 2015, of the
undersigned attorneys of record for Appellants ETMC First Physicians and
Kristin Ault, D.O.

                                     Russell G. Thornton
                         THIEBAUD REMINGTON THORNTON BAILEY LLP
                                     Two Energy Square
                              4849 Greenville Avenue, Suite 1150
                                      Dallas, TX 75206
                                   rthornton@trtblaw.com
                                   Phone: (214) 954-2200
                                  Fax: (214) 754-0999 (Fax)




APPELLANTS’ NOTICE OF CHANGE OF ADDRESS OF ATTORNEY – Page 1
Document #222857
                                               Respectfully Submitted,
                                               THIEBAUD REMINGTON THORNTON BAILEY, L.L.P.


                                               By: /s/Russell G. Thornton
                                                      RUSSELL G. THORNTON
                                                      State Bar Card No. 19982850
                                                      rthornton@trtblaw.com
                                                      1445 Ross Avenue, Suite 4800
                                                      Dallas, Texas 75202
                                                      (214) 954-2200
                                                      (214) 754-0999 (Fax)

                                               COUNSEL FOR APPELLANTS
                                               ETMC FIRST PHYSICIANS AND
                                               KRISTIN AULT, D.O.

                               CERTIFICATE OF SERVICE

            The undersigned certifies that on the 18th day of February, 2015, a true and

correct copy of the foregoing document was delivered to counsel listed below:

VIA E-SERVE &/OR E-MAIL:
Mr. Vincent L. Marable, III
PAUL WEBB, P.C.
221 N. Houston
Wharton, Texas 77488

Mr. Jason C. Webster
Ms. Heidi Vicknair
THE WEBSTER LAW FIRM
6200 Savoy, Suite 515
Houston, Texas 77036

Ms. Tina High Brumbelow
PO Box 7677
Tyler, Texas 75711



                                           /s/ Russell G. Thornton
                                           RUSSELL G. THORNTON




APPELLANTS’ NOTICE OF CHANGE OF ADDRESS OF ATTORNEY – Page 2
Document #222857